Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 16, 2015

                                       No. 04-15-00279-CV

                                        Abdul H. NUBANI,
                                            Appellant

                                                 v.

                      COUNTY OF GUADALUPE and Randall R. Smidt,
                                    Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 2011-2202-CV
                          The Honorable William Old, Judge Presiding


                                          ORDER
        The clerk’s record was due to be filed in this appeal on May 27, 2015. After this court
notified the trial court clerk that the record was late, the trial court clerk filed a notification of
late record stating appellant informed the clerk that the case was settled. On June 12, 2015,
appellant filed a motion to abate appellate deadlines pending settlement, stating the parties had
settled but additional time was needed to circulate the settlement documents for signature.
Appellant requested this court to abate the appellate deadlines for thirty-one days. Appellee
Randall R. Schmidt filed a response to appellant’s motion, stating he is only agreeable to an
extension to June 30, 2015.

       Appellant’s motion to abate is GRANTED. Appellant is ORDERED to file a motion
requesting an appropriate disposition of this appeal no later than July 13, 2015. See Caballero v.
Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.).




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court